Citation Nr: 1233570	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), mood disorder, and sleep maintenance disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, a mood disorder, and sleep maintenance disorder, regardless of the precise diagnosis. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he incurred PTSD during active duty service as a result of combat-related activities.  VA treatment records include diagnoses of mood disorder, sleep maintenance disorder, anxiety, and rule out PTSD, and under Clemons the Board must consider entitlement to service connection for an acquired psychiatric disorder, regardless of the actual diagnosis.  

The Board notes that while a June 2007 VA medical center (VAMC) treatment record includes the diagnosis of rule out PTSD, a November 2007 VA examination indicated that the Veteran did not meet the criteria for PTSD.  The examiner stated that the Veteran failed to meet the criteria of three or more symptoms of avoidance, but did not explain further.  In addition, the examiner stated that it was difficult to ascertain the severity and delineate appropriately any PTSD symptoms from a possible substance induced mood disorder and that the issue could not be resolved without resorting to mere speculation.  

The Board notes that a stressor, including fear of hostile military activity and incoming mortar attacks on the Veteran's unit, has been conceded.  The Veteran has consistently contended that he currently suffers from PTSD.  

Given the evidence of record, the Board finds that a VA examination is required to clarify the diagnoses in this case.  

In addition, other symptoms or diagnoses have been noted, including mood disorder, anxiety, insomnia, and sleep maintenance disorder.  Upon remand, the Board requests that the examiner state whether any other currently diagnosed disability, including those listed above, was incurred in or as a result of active duty service.

Finally, the Board requests that this opportunity is taken to obtain any outstanding VA treatment records and associate them with the claims file or Virtual VA file according to the procedures established under 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including records dated following September 2009, according the procedures established under 38 C.F.R. § 3.159.  

2.  Once the above development has been completed, the Veteran should be scheduled for a VA psychiatric examination with a qualified physician to determine whether any current psychiatric disability, including PTSD, mood disorder, and sleep maintenance disorder, was incurred or aggravated in service.  

The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis, including fear of hostile military activity and incoming weapons fire, and provide a detailed description of the stressors.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including mood disorder and sleep maintenance disorder, at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.  If the examiner discounts the Veterans reports, the reason for doing so must be explained.  

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


